Title: To James Madison from Tench Coxe, 4 July 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
July 4th. 1807

I have sent to our greater seaports from New Orleans to Portsmouth N. H. to different friends, copies of the dispatch on impressment.  You will see from the enclosed paper how seasonable the important contents of that paper are.
It is true that many circumstances will induce men of all parties to support our opposition to G. B. whether of war, or less seriousness.  But every day convinces me that the late federal friends of England insinuate, speak and act as adversely as they can venture towards the administration.  The Committee have published a seasonable and very good paper in all our gazettes of this day, which was occasioned by the case of the Fox, the indignities at the consuls &ca. and symptoms of like matters occurring this day.  My domestic situation has not yet suffered me to mix in public company, so that I have observed the more attentively the public feeling today.  No symptoms of irregularity or harshness have occurd, but the public bosom has glowed wth. uncommon sensibility.
There is a suspension of departures of vessels; amounting to a momentary embargo from private discretion.
The republicans with whom I have conversed are well pleased with the proclamation of the 2d.  I consider it in the most interesting light.  All irregularities of zealous individuals, in the indispensable prevention of intercourse with the british Cruisers are cut off.  The Business of prevention is legalized.  The legitimate officers are now to watch & prevent.  The dangers of ships, each holding a regiment of armed men, entering our country are cut off, for if they now enter the Militia will be drawn out.  You however have anticipated all the good reasons, which abundantly exist in favor of this proclamation;  If it had not been issued, as, the law permitting, duty required, the government would have censured by some who now, be assured, treat the proclamation with that disrespect with which they have treated the last and indeed allthe measures of the government.  The Government will of course proceed with what, on the usual mature consideration, they deem fit and necessary, but let them not believe that the fedl. friends of England side with them in this stand against England.  Believe me, sir, I say with all the calm reflexion such an assertion requires, that they do not.  Therefore suffer me to repeat most respectfully the advice, that you spare no communication which will put England in the wrong, which you can with decorum cause or permit.  I am informed that in a respectable house here Mr. Eke has expressed astonishment, wearing the countenance of censure and complaint at your giving him to understand that no law exists here enabling the government to occasion the replacing of British deserters from their navy.  This has been taken up warmly by fedl. English persons here Judge of the true state of things in this city when I assure you that of the 300 most fashionable families in this city 295 probably were on the day before we recd. the account of Chesapeakes affair, anti democratic professed, anti gallican, fond of the English & far too acquiescent in their captures, favorers of the right to impress their own people any where.  I advise the government to receive with dignity, good humor & complacency, indeed with Kindness, all the federal aid offered, but not to rely on their Editors for Justice, nor upon their party, in any trials of the administration which are not absolutely identified with the safety of the Country.
The subject is infinitely delicate, for which reason I wish not to speak, but duty, fidelity forbid silence.  I write in limited confidence;  I have the honor to be with perfect respect dear Sir yr. mo. obt. h. Servt.

T. C.

